Citation Nr: 1641828	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  96-07 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for residuals of head trauma with post-traumatic headaches, prior to January 15, 2013.  

2.  Entitlement to a disability rating in excess of 10 percent for residuals of head trauma, on and after January 15, 2013.

3.  Entitlement to a disability rating in excess of 50 percent for post-traumatic headaches, on and after January 15, 2013.  

4.  Entitlement to an increased rating for right foot calluses, rated 20 percent disabling prior to December 1, 2011, and rated as 10 percent disabling on and after December 1, 2011. 

5.  Entitlement to an increased rating for left foot calluses, rated 20 percent disabling prior to December 1, 2011, and rated as 10 percent disabling on and after December 1, 2011.

6.  Entitlement to an initial rating in excess of 10 percent for subtalar and degenerative changes of the right ankle (right ankle arthritis).

7.  Entitlement to an initial rating in excess of 10 percent for subtalar and degenerative changes of the left ankle (left ankle arthritis).

8.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected bilateral foot calluses, bilateral ankle arthritis, and the residuals of a head trauma.


WITNESS AT HEARING ON APPEAL

The Veteran
REPRESENTATION

Appellant represented by: Sean Kendall, attorney

ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from May 1977 to August 1977 and active duty from February 1979 to September 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In February 2014, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO.  A transcript of the hearing has been associated with the record.  

In June 2005, the Board, in part, remanded the claims of entitlement to service connection for bilateral ankle and psychiatric disorders.  

In August 2008, the Board denied the Veteran's claim of entitlement to service connection for a psychiatric disorder.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2009, the Court granted a Joint Motion for Remand (JMR) filed by the parties and vacated and remanded the Board's August 2008 decision.  In April 2010, the Board remanded the claim of entitlement to service connection for a psychiatric disorder again for further development.

In September 2011, the RO issued a rating decision that proposed a reduction in the 20 percent ratings assigned for the Veteran's foot calluses, effective December 1, 2011.  The Veteran did not submit a notice of disagreement with this action.  Thus, the validity of the reduction from 20 percent ratings to 10 percent ratings for the service-connected foot calluses is not in appellate status.  

In August 2014, the claims were before the Board for adjudication.  At that time they were remanded for further development.  

In an October 2015 rating decision, the RO assigned separate 10 percent and 50 percent evaluations for residuals of head trauma and for post-traumatic headaches, effective January 15, 2013.  Prior to that date, the Veteran was in receipt of a single 40 percent evaluation for residuals of head trauma with post-traumatic headaches.  Because the RO did not assign the maximum disability ratings possible in the October 2015 rating decision, the appeal remains in appellate status and is properly before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The RO also awarded a TDIU in the October 2015 rating decision, effective January 15, 2013.  The grant of this claim constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The indicates that the Veteran effective date assigned, but it does not appear that the appeal has yet been perfected and certified to the Board; thus, that matters is not in appellate status.  See Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

In January 2013 submission, the Veteran revoked his attorney.  This was acknowledged in a February 2015 letter to the Veteran from the RO.  Later that same month, the Veteran submitted a power of attorney filled out for that same attorney.  However, that form was not signed by the attorney.  Accordingly, in A September 2016 letter, the Veteran was notified that if  he did not send in a properly filled out for an attorney, agent, or veterans service organization, the Board would presume he was proceeding on his own, unrepresented.  That same month, the Veteran responded that he would like to proceed pro se without representation.  

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's headaches were present prior to January 15, 2013.

2.  Prior to January 15, 2013, the Veteran's residuals of head trauma and post-traumatic headaches, have been manifested by objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions, resulting in mild functional impairment.  

3.  On and after January 15, 2013, the Veteran has had headaches, as residuals of head trauma, which are frequently completely prostrating and prolonged and are productive of severe economic inadaptability.

4.  On and after January 15, 2013, the Veteran's residuals of head trauma, other than his post-traumatic headaches, have been manifested by his complaint of mild memory loss, attention, concentration, or executive function, but no objective evidence on testing, and mildly impaired judgment.

5.  Prior to December 1, 2011, the Veteran's bilateral foot calluses have not caused severe impairment of feet function.  

6.  On and after December 1, 2011, the Veteran's bilateral foot calluses have not caused moderately severe impairment of feet function

7.  For the entire appeal period, the Veteran's subtalar and degenerative changes of the bilateral ankles have not resulted in marked limitation of motion.


CONCLUSIONS OF LAW

1.  Prior to January 15, 2013, the criteria are met for a separate disability rating for the Veteran's post-traumatic headaches, associated with residuals of a head trauma.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.21, 4.124a, Diagnostic Codes 8045, 8100 (2015).

2.  Prior to January 15, 2013, the criteria have not been met for a disability rating in excess of 40 percent for residuals of head trauma, excluding post-traumatic headaches.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.21, 4.124a, Diagnostic Codes 8045, 8100 (2015).

3.  On and after January 15, 2013, the criteria have not been met for a disability rating in excess of 50 percent for post-traumatic headaches, associated with residuals of head trauma.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 4.1-4.14, 4.21, 4.124a, Diagnostic Codes 8045, 8100 (2015).

4.  On and after January 15, 2013, the criteria have not been met for a disability rating in excess of 10 percent for residuals of head trauma excluding post-traumatic headaches.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.21, 4.124a, Diagnostic Code 8045 (2015).

5.  Prior to December 1, 2011, the criteria for a rating in excess of 20 percent for service-connected calluses of the right foot have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5284, 4.118, Diagnostic Code 7819 (2015)

6.  Prior to December 1, 2011, the criteria for a rating in excess of 20 percent for service-connected calluses of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5284, 4.118, Diagnostic Code 7819 (2015)

7.  On and after December 1, 2011, the criteria for a rating in excess of 10 percent for service-connected calluses of the right foot have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5284, 4.118, Diagnostic Code 7819 (2015).  

8.  On and after December 1, 2011, the criteria for a rating in excess of 10 percent for service-connected calluses of the left foot have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5284, 4.118, Diagnostic Code 7819 (2015).

9.  The criteria for a rating in excess of 10 percent for the Veteran's subtalar and degenerative changes of the right ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5271 (2015).

10.  The criteria for a rating in excess of 10 percent for the Veteran's subtalar and degenerative changes of the left ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5271 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duty to notify regarding his claims of entitlement to increased disability ratings for residuals of head trauma with post-traumatic headaches and bilateral callus disabilities was satisfied by an August 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regarding his claim of entitlement to higher initial disability ratings for his ankle disabilities, the Veteran is challenging the evaluation assigned in connection with the grant of service connection.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

Thus, VA has satisfied its duty to notify for all issues decided in the instant decision.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his claimed disabilities.

The Veteran was afforded VA examinations in May 2009, June 2009, April 2010, January 2012, May 2015, and September 2015.  The Board finds that the VA examinations are adequate to decide the increased ratings cases in this matter.  The medical opinions are predicated on a full reading of the available service treatment records contained in the Veteran's claims file, consider all of the post-service pertinent evidence of record, and supply the necessary findings to rate the disabilities under the diagnostic codes. See 38 C.F.R. § 4.2 (2015).  Accordingly, the Board finds that VA's duty to assist has been met.  

With regard to the issues decided in the instant decision, the Board also finds that VA has substantially complied with the directives of the August 2014 Board remand.  A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Substantial compliance, rather than strict compliance, is required.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In the context of an examination, there is no Stegall violation when an examiner makes the ultimate determination required by the Board's remand, because such determination constitutes substantial compliance. Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Here, the Veteran underwent examinations in May and September 2015 for his feet, ankles, and residuals of head trauma.  The RO also obtained SSA records, updated VA treatment records, and reached out to the Veteran in an effort to obtain any outstanding treatment records from private sources. For the issues decided herein, the Board finds that there has been substantial compliance with the directives of the August 2014 remand.   

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Increased Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2015).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, less or more movement than normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing. Mitchell, 25 Vet. App. 32; 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

Residuals of Head Trauma with Post Traumatic Headaches

The Veteran's service-connected residuals of head trauma with post-traumatic headaches was rated under a single 40 percent rating from October 23, 2008, to January 15, 2013 under Diagnostic Code 8045.  Thereafter, the Veteran has been in receipt of a separate 10 percent rating for residuals of head trauma under Diagnostic Code 8045 and a separate 50 percent rating under Diagnostic Code 8100.  The Board will analyze whether higher ratings are warranted for both appeal periods.

The Veteran initially filed his application for an increased disability evaluation in April 2009.  At that time, he was in receipt of a 10 percent evaluation for residuals of head trauma with post-traumatic headaches.  In the August 2009 rating decision on appeal, the RO assigned a 40 percent evaluation, effective October 23, 2008, the date liberalizing regulations were enacted regarding the rating of head trauma under Diagnostic Code 8045.  See 38 C.F.R. § 3114(a)(1) (2015).

A.  Law 

Under the amended regulation, Diagnostic Code 8045 provides for the evaluation of traumatic brain injuries (TBI).  38 C.F.R. § 4.124a.  There are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  Diagnostic Code 8045 requires that any residual having a distinct diagnosis that may be evaluated under another diagnostic code must be separately evaluated under that diagnostic code. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others. In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified." Id.  

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified." Id.  

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified." Id.  

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045, that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. Id.   

The need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. must be considered. Id.  

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." However, not every facet has every level of severity. The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. Assign a 100 percent evaluation if "total" is the level of evaluation for one or more facets. If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet. 

There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code. In such cases, do not assign more than one evaluation based on the same manifestations. If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition. Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. Id. 

"Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone. These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. Id.

The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning. This classification does not affect the rating assigned under Diagnostic Code 8045.  Id.

The table titled "Evaluation Of Cognitive Impairment And Other Residuals of TBI Not Otherwise Classified" provides the following evaluations: 

Impairment of memory, attention, concentration, executive functions are assigned numerical designations as follows: (0) No complaints of impairment of memory, attention, concentration, or executive functions; (1) A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing; (2) Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment; (3) Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment; and (Total) Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment. 

Impairment of judgment is assigned numerical designations as follows: (0) Normal; (1) Mildly impaired judgment - For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; (2) Moderately impaired judgment - For complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions; (3) Moderately severely impaired judgment - For even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; and (Total) Severely impaired judgment - For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities. 

Impairment of social interaction is assigned numerical designations as follows: (0) Social interaction is routinely appropriate; (1) Social interaction is occasionally inappropriate; (2) Social interaction is frequently inappropriate; and (3) Social interaction is inappropriate most or all of the time. 

Impairment of orientation is assigned numerical designations as follows: (0) Always oriented to person, time, place, and situation; (1) Occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation; (2) Occasionally disoriented to two of the four aspects (person, time, place, situation) of orientation or often disoriented to one aspect of orientation; (3) Often disoriented to two or more of the four aspects (person, time, place, situation) of orientation; and (Total) Consistently disoriented to two or more of the four aspects (person, time, place, situation) of orientation. 

Impairment of motor activity (with intact motor and sensory system) is assigned numerical designations as follows: (0) Motor activity normal; (1) Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function); (2) Motor activity mildly decreased or with moderate slowing due to apraxia; (3) Motor activity moderately decreased due to apraxia; and (Total) Motor activity severely decreased due to apraxia. 

Impairment of visual spatial orientation is assigned numerical designations as follows: (0) Normal; (1) Mildly impaired - Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions. Is able to use assistive devices such as GPS (global positioning system); (2) Moderately impaired - Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance. Has difficulty using assistive devices such as GPS; (3) Moderately severely impaired - Gets lost even in familiar surroundings, unable to use assistive devices such as GPS; and (Total) Severely impaired.  May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment. 

Subjective symptoms are assigned numerical designations as follows: (0) Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples are: mild or occasional headaches, mild anxiety; (1) Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light; and (2) Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days. 

Neurobehavioral effects are assigned numerical designations as follows: (0) One or more neurobehavioral effects that do not interfere with workplace interaction or social interaction. Examples of neurobehavioral effects are: Irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects; (1) One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them; (2) One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them; and (3) One or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others. 

Impairment of communication is assigned numerical designations as follows: (0) Able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language; (1) Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired.  Can communicate complex ideas; (2) Inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time.  Can generally communicate complex ideas; (3) Inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time. May rely on gestures or other alternative modes of communication. Able to communicate basic needs; and (Total) Complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both. Unable to communicate basic needs. 

Impairment of consciousness is assigned numerical designations as follows:  Total - Persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma. See 38 C.F.R. § 4.124a, Diagnostic Code 8045.

For headaches, a zero percent rating is assigned for less frequent attacks.  A 10 percent rating is assigned for characteristic prostrating attacks averaging one in 2 months over last several months.  A 30 percent rating is assigned for characteristic prostrating attacks occurring on an average once a month over last several months, and a maximum 50 percent rating is assigned for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

B.  Analysis from October 23, 2008, to January 15, 2013

As noted previously, the Veteran filed an application for an increased disability rating for the residuals of his head injury in April 2009.  He was afforded an examination for this claim in June 2009.  During the clinical interview, the Veteran described having headaches almost everyday.  They would be triggered by loud sounds, and he would have not warning before their onset.  Pain would be localized in the center of his head, and the Veteran described the pain as being sharp and throbbing.  He denied nausea or vomiting as a result of his headaches.  The Veteran also denied being light sensitive.  Occasionally, however, he would wear shades due to generalized light sensitivity.  The Veteran would treat his headaches by lying down for approximately 30 minutes.  He reported becoming dizzy when his blood pressure would go up, so he would change position.  He denied vertigo, weakness, or paralysis.  He indicated he would have difficulty with falling asleep, sleeping approximately three hours per nights.  The Veteran denied taking sleeping pills, and he further reported that he did not have nightmares.  The Veteran reported having fatigue and malaise, but the source of his fatigue was ambiguous due to his knee, ankle, and back disabilities.  The Veteran was mobile, and his balance was "okay" but the Veteran was unable to be specific due to his feet and knee problems.  

The examiner noted that the Veteran's impaired memory was related to more recent events than to "old problems".  He opined that the Veteran's remote memory was good, and his attention span was "okay."  The Veteran's concentration was poor, executive functions were okay, and speech and swallowing were okay.  The Veteran had difficulties with mood swings, anxiety, and depression, and would take medication for these conditions on a regular basis.  Though he denied having a sexual partner, the Veteran asserted that he probably had erectile dysfunction.  The Veteran described occasionally having right arm numbness, and he would never know when the numbness would begin.  The Veteran reported having okay hearing, but he would experience tinnitus most of the time.

A mini-mental state examination was 28 out of 30.  The examiner again indicated the Veterans' memory was mildly abnormal.  He again reiterated that cognitive skills, memory, and concentration were not good.  Visual spacial orientation was poor.  However, attention span, executive function, judgment, social interaction, and orientation were good.  Again, the examiner found that motor activity and visual spacial orientation were compromised, though the motor activity dysfunction was attributed in part to the Veteran's lower extremities and low back disabilities.  The examiner reviewed an August 2008 MRI study of the brain, which revealed residuals of left frontal temporal trauma.  The examiner concluded that the Veteran met the minimal criteria for a traumatic brain injury, with the residual being mainly post traumatic headaches.  The examiner found that there was no mental disorder that needed to be distinguished from the symptoms of the Veteran's traumatic brain injury.  

In October 2009, the Veteran presented at the VA medical center with complaints of suicidal ideation and substance abuse.  At that time, psychological testing revealed depressed performance for verbal learning efficiency/immediate verbal memory, visuospatial construction, language, and attention.  All results in those areas were below expectation.  On free recall following delay, the attending psychologist found an overall index at the low end of low average.  Recognition memory was the only delayed memory subtest falling at average.  Motor testing yielded decreased right hand performance relative to the left on both finger oscillation speed and grip strength.  The attending psychologist noted a depressed performance across multiple cognitive domains, making these findings in light of the Veteran's history of head injury, substance use, and abnormal brain MRI.  

The Veteran underwent another VA examination in January 2012.  The Veteran reported a long history of headaches that were daily and lasted several hours.  He reported pulsating or throbbing head pain on both sides of the head.  During these times, it was sometimes hard to remember things.  The examiner found that the Veteran did not have prostrating and prolonged attacks of headache pain.  There intact nerves, the Veteran was fully oriented and gross sensory and strength were normal.  

The Board notes that the Veteran has received extensive treatment at the VA medical center over the course of his claim and appeal period.  However, the records largely consist of substance induced mood disorder treatment and documentation of polysubstance abuse.  They do not provide further insight into cognitive impairment that is attributable to the veteran's service-connected residuals of head trauma.  

After a thorough review of the record from October 23, 2008, to January 15, 2013, the Board finds that a rating in excess of 40 percent under Diagnostic Code 8045 is not warranted because the symptoms more nearly approximates a level 2, representing objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  The June 2009 VA examination shows "not good" deficits in the Veteran's memory, cognitive skills, and concentration.  An October 2009 VA medical record corroborated that finding.  Although the June 2009 VA examiner found compromised spatial orientation impairment, the objective findings do not support the assignment of a level 3 assignment in the visual spatial orientation facet, as the Veteran has not been shown to get lost even in familiar surroundings or to be unable to use an assistive device such as a GPS.  Indeed, the Board further finds that a rating in excess of 40 percent is not warranted under Diagnostic Code 8045 as none of the other facets have been shown to warrant a level higher than 2.  

Regarding the headaches, which are a residual of the service-connected head trauma, the Board finds that a separate evaluation shall be assigned.  The 40 percent disability rating in effect for this portion of the appeal period was awarded as a result of the Veteran's cognitive impairments meeting the criteria for level 2 under the memory, attention, concentration, and executive functions facet.  No mention of headaches was made.  Diagnostic Code 8100, provided for multiple evaluations, including a zero percent evaluation, which the RO shall assign in the first instance.  38 C.F.R. § 4.124a, Diagnostic Code 8100.   

In sum, for the residuals of head trauma, the Board finds that a rating in excess of 40 percent is not warranted under Diagnostic Code 8045.  A separate rating, to be determined by the RO, is warranted for the Veteran's post-traumatic headaches prior to January 15, 2013.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3

C.  Analysis beginning January 15, 2013

Beginning January 15, 2013, the Veteran has been in receipt of a separate 10 percent rating for residuals of head trauma under Diagnostic Code 8045 and a separate 50 percent rating under Diagnostic Code 8100.  

Under Diagnostic Code 8100, migraine headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent evaluation.  A 50 percent rating is also the maximum evaluation available under this Diagnostic Code. 38 C.F.R. § 4.124a, Diagnostic Code 8100.

A May 2015 VA examination was provided.  At that time, and after noting the Veteran's recent head trauma sustained in June 2014, examiner conducted an assessment of the facets of TBI related cognitive impairment and subjective symptoms of TBI.  The memory, attention, concentration, executive function showed a complaint of mild memory loss, attention, concentration, or executive function, but without objective evidence on testing.  The Veteran also had mildly impaired judgment, occasionally being unable to identify, understand, weight the alternatives, understand the consequences of choices, or make a reasonable decision for complex or unfamiliar decisions.  Social interaction, orientation, motor activity, visual spatial orientation, neurobehavioral effects, communication, and consciousness were all normal.  Further, the Veteran reported no subjective symptoms.  

The examiner took note of the Veteran's headaches, including migraine headaches that were attributable to the Veteran's residuals of head trauma.  He also reviewed MRI images of the Veteran's head taken in 2014 after the Veteran's head trauma sustained at that time.  The MRIs were abnormal with bleed in the bifrontal lobes and left temporal lobe.  A subsequent computed tomography (CT) scan showed resolution of the blood.  The examiner noted that it appeared the Veteran's disability was the same as before his recent head trauma in 2014.  The residuals of head trauma manifested primarily as daily headaches.  

The same examiner also completed a headaches disability benefits questionnaire in May 2015.  The Veteran's headaches were productive of pulsating or throbbing head pain and the Veteran would have pain on both sides of his head.  The headaches would occur daily.  The examiner found that the Veteran would have very prostrating and prolonged attacks of headache pain productive of severe economic inadaptability.  

In September 2015, the Veteran underwent another examination.  This time, there were no complaints of impairment of memory, attention, concentration, or executive function.  Judgement was also normal.  All other facets were normal.  At that time, the primary residual attributable to the Veteran's service-connected head trauma were the Veteran's headaches.  In a contemporaneously completed headaches disability benefits questionnaire, the examiner found that the Veteran had prostrating and prolonged attacks of migraines productive of severe economic inadaptability.  The Veteran would have constant head pain on both sides of the head, nausea, vomiting, sensitivity to light, and sound.

Initially, regarding headaches, the Veteran has been in receipt of the maximum schedular benefit under Diagnostic Code 8100 for this portion of the appeal period.  Hence, he is not entitled to a higher disability rating for the post-traumatic headache portion of his appeal for higher disability ratings for residuals of head trauma.  

Next, after a thorough review of the record, the Board finds that a disability rating in excess of 10 percent is not warranted under Diagnostic Code 8045 for the appeal period beginning on January 15, 2013.  In the May 2015 examination, the examiner assigned a level 1 designation to the Veteran under the memory, attention, concentration, and executive function facet, noting the Veteran's complaint of mild memory loss, attention, concentration, or executive function, but no objective evidence on testing.  The Veteran also received a level 1 designation under the judgment facet.  This does not provide for a disability rating in excess of 10 percent.  Additionally, all other facets were normal or did not receive any designation in excess of zero.  

In sum, for the residuals of head trauma, the Board finds that a rating in excess of 10 percent is not warranted under Diagnostic Code 8045 for the period beginning on January 15, 2013.  A disability rating in excess of 50 percent under Diagnostic Code 8100, for post-traumatic headaches, is also not warranted.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Bilateral Foot Calluses

The Veteran filed a claim for increased ratings for his service-connected bilateral foot calluses in April 2009.  His recurrent calluses of the feet have been bilaterally rated as 20 percent disabling until December 1, 2011, and bilaterally rated as ten percent disabling thereafter,  under 38 C.F.R. §§ 4.71a , 4.118, Diagnostic Codes 7819-5284.

A.  Law

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2015).

Diagnostic Code 7819, for benign skin neoplasms, is rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or impairment of function. 38 C.F.R. § 4.118, Diagnostic Code 7819 (2015).  Under Diagnostic Code 5284, a 10 percent rating is assigned for moderate foot injury.  A moderately severe foot injury warrants a 20 percent rating.  A severe foot injury warrants a 30 percent rating.  A Note to Diagnostic Code 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot. 38 C.F.R. § 4.71a, Diagnostic Code 5284. 

Words such as "mild," "moderate," "severe," and "pronounced" are not defined in the Rating Schedule or in the regulations.  Consequently, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2015).

B.  Analysis prior to December 1, 2011

VA afforded the Veteran an examination for his claim in May 2009.  At that time, an examination revealed no hyperkeratotic lesions on either foot.  The examiner found slight hallux valgus deformity and high-normal arches.  X-ray images of the right foot showed slight spurring around the right first metatarsophalangeal joint (MPJ), but the joint itself was open and normal in appearance, as well as congruent. X-ray images of the left foot showed spurting on the metatarsal head laterally and a little spurring on the base of the proximal phalanx laterally.  The joint had narrowed slightly.  The examiner diagnosed the Veteran with mild early degenerative joint disease at both MPJs with mild pes cavus.  The examiner noted that the examination was directed toward the Veteran's plantar calluses, which were not found on examination. 

In an April 2010 VA examination, the examiner did find evidence of calluses on the great toe, bilaterally.  There were also calluses on the heel, bilaterally.  There was no swelling, but the examiner noted that the areas around the heel calluses were tender.  Range of motion of the toes was normal.  The arches were normal.  The examiner noted no evidence of abnormal weightbearing except for in response to the Veteran's calluses.  Achilles tendon insertion was normal.  X-rays of the feet were reviewed, which again revealed degenerative changes in the first MPJs bilaterally.  

VA provided another VA examination for the Veteran's calluses in April 2011.  At that time the examiner found a plantar keratotic lesion on the plantar of the left foot beneath the third metatarsal head.  The left foot also had a pinch callus on the medial plantar of the left first hallux interphalangeal joint.  There was a pinch callus over the lateral aspect of the left heel.  On the right, he had a small pinch callus at the hallux interphalangeal joint and on the lateral aspect of the right heel.  The examiner found that none of these calluses were "particularly tender ... to palpation," calling them every day, garden variety calluses that some people get.  The examiner reviewed x-ray images of the Veteran's feet, finding that the Veteran did have mild pes cavus.  On examination, he also noted a mild hallux valgus deformity that caused the Veteran to roll off the medial aspect of the great toes.  In sum, the examiner noted the Veteran had some fairly common mild to minimal hyperkeratotic lesions due to congenital pes cavus.  The examiner also provided an opinion regarding the etiology of the Veteran's calluses, which is irrelevant to the appeal presently before the Board.  

VA treatment records document the use of medication in order to treat foot pain.  In addition, there are numerous pain assessments provided for orthopedic conditions over the course of the appeal period.  However, other than tending to show the Veteran experiences pain in his lower extremities, the VA treatment records do not provide other insight into the bilateral callus disability.  

After a thorough review of the record, the Board finds that prior to December 1, 2011, a rating in excess of 20 percent is not warranted.  The Veteran's bilateral foot calluses have resulted in pain and resulting functional impairment.  But the symptoms do not more nearly approximate severe foot injuries.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Specifically, the May 2009, April 2010, and April 2011 examination reports reflect either that calluses were not found, or there was some tenderness and abnormal weight bearing, or that there was garden variety tenderness, but not exquisite tenderness.  The Veteran has described his bilateral foot disability as causing foot pain after walking for long distances.  The Board finds that these symptoms do not approximate a higher disability rating for either foot.

Furthermore, other diagnostic codes do not provide of increased evaluations.  Evaluations in excess of 20 percent are not available for hammer toes, hallux valgus, metatarsalgia, or bilateral weak foot.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5282, 5281, 5280, 5279, 5277 (2015).  Additionally, the Veteran is service-connected for calluses, not flatfoot, claw foot or pes cavus, malunion or nonunion of the tarsal or metatarsal bones, or arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5276, 5278, 5283 (2015).  Thus, the Board concludes that rating them under Diagnostic Code 5284, foot injuries, is most appropriate.  

Accordingly, after a thorough review of the record, the Board finds that ratings in excess of 20 percent for the left and right foot disabilities prior to December 1, 2011, are not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

C.  Analysis on and after December 1, 2011

The Veteran underwent another VA examination in January 2012.  At that time, the Veteran was diagnosed with bilateral calluses.  On examination, there was a 1.5 centimeter slightly tender callus on the left foot medial great toe, a one centimeter left foot plantar aspect callus just proximal to the second and third toe, slightly tender, and a 1.5 centimeter slightly tender callus on the right great toe.  The examiner found that the Veteran's bilateral calluses were moderate in severity.  The Board notes that the examiner ruled out Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, pes planus, pes cavus, plantar fascia, and malunion or nonunion of tarsal or metatarsal bones.  

The Veteran was afforded a VA examination in May 2015.  At that time, the Veteran reported that both his feet would hurt when he walked long distances.  The Veteran described having flare-ups after walking long distances and that he would have to stop and rest.  As a result, he would be unable to stand or walk very far because of foot pain.  The examiner noted pain on physical examination and that the Veteran's bilateral foot condition resulted in excess fatigability, pain on movement, and pain on weight-bearing.

A September 2015 VA examination was conducted.  The examiner rendered a specific diagnosis of bilateral callus foot.  The Veteran complained of pain he believed to be the result of his bilateral calluses.  The Veteran described having flare-ups that would occur "20 times monthly" that would last until the he went to bed.  The Veteran was unable to describe the impact of his flare-ups.  A physical examination revealed bilateral callus formation in the bilateral medial aspect of the distal interphalangeal joint.  The examiner described the severity of the Veteran's callus conditions as moderate.  Symptoms attributable to the callus conditions were tenderness and pain.  

VA treatment records document the use of medication in order to treat foot pain.  In addition, there are numerous pain assessments provided for orthopedic conditions over the course of the appeal period.  However, other than tending to show the Veteran experiences pain in his lower extremities, the VA treatment records do not provide insight into the Veteran's bilateral callus disability any more than his frequent VA examinations over the course of the appeal period.  

After a thorough review of the record, the Board finds that the Veteran's symptoms for this time period most nearly approximate moderate foot disability.  

The Veteran's bilateral foot calluses have resulted in pain and resulting functional impairment.  The January 2012, May 2015, and September 2015 VA examinations do not reflect moderately-severe symptoms as a result of the Veteran's bilateral foot calluses.  The calluses themselves have been productive of mild tenderness.  The 2012 and September 2015 VA examiners found the calluses were moderate.  Further, the Veteran has described his bilateral foot disability as causing foot pain after walking for long distances.  Accordingly, the 10 percent evaluations are appropriate and no higher evaluations are warranted.  

Furthermore, other diagnostic codes do not provide for increased evaluations.  Evaluations in excess of 10 percent are not available for bilateral weak foot, metatarsalgia, hallux valgus, and hammer toes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5279, 5280, 5281, 5282.  Additionally, the Veteran is service-connected for calluses, not flatfoot, claw foot or pes cavus, malunion or nonunion of the tarsal or metatarsal bones, or arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5276, 5278, 5283.  Thus, the Board concludes that rating the disabilities under Diagnostic Code 5284, foot injuries, is most appropriate.  

Accordingly, after a thorough review of the record, the Board finds that ratings in excess of 10 percent on and after December 1, 2011, are not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Ankles

The Veteran appeals the initial rating for his bilateral ankle disability, assigned in a July 2006 rating decision which awarded a 10 percent rating for each ankle, effective June 28, 1999.  The 10 percent ratings are assigned pursuant to Diagnostic Code 5271.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

A.  Law

Under the criteria of Diagnostic Code 5271, a 10 percent evaluation is warranted by moderate limitation of motion, and a maximum 20 percent evaluation is warranted by marked limitation of motion. According to Plate II of the Schedule for Ratings Disabilities, normal dorsiflexion of the ankle is zero to 20 degrees; and normal plantar flexion is zero to 45 degrees.  38 C.F.R. § 4.71, Plate II (2015).

For arthritis, a 20 percent evaluation is assigned for the absence of limitation of motion, with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015).


B.  Analysis

VA treatment notes from June 1999 document a diagnosis of bilateral varus deformity of the ankles.  The Veteran reported ankle pain that would worsen with activity.  Subsequent VA treatment records from 2000 document treatment for the Veteran's service-connected bilateral foot disability.  Treatment for this condition resulted in the wearing of ankle supports.  However, little insight is provided into the degree of limitation of motion in the Veteran's ankles.  

VA treatment records continue to document the Veteran's complaints of lower extremity pain.  A March 2006 VA examination was conducted.  On examination, the Veteran was able to walk with a normal gait.  Ankle motion was 10 degrees of dorsiflexion to 35 degrees plantar flexion.  There was 15 degrees of inversion and five degrees eversion.  X-rays images revealed bilateral subtalar and ankle degenerative changes.  Other than the noted presence of calluses, the examiner found that the Veteran's ankle motion was not painful.  The examiner noted the Veteran's complaints of pain, weakness, and fatigability, later noting that there was no evidence of painful motion, edema weakness, and instability.  

VA afforded the Veteran an examination for his ankles in May 2009.  At that time, the Veteran reported having chronic ankle pain that consisted of pain in the ankles with standing longer than ten minutes or walking.  Sitting lessened the pain.  A physical examination revealed that the ankles were normal to appearance.  The Veteran walked "somewhat gingerly" due to the pain on the bottoms of his feet, but did not use a cane or other assistive devices.  There was no swelling, synovial thickening, tenderness, heat, or redness.  The examiner found no deformity.  The Veteran could dorsiflex both ankles to ten degrees and plantar flexion each ankle to 45 degrees.  The Veteran had minimal pain below the medial malleolus bilaterally at the extreme end of dorsiflexion, but no other symptoms.  After three repetitions, motion was not additionally limited by pain, spasm, tenderness, or fatigue.  The diagnosis was bilateral degenerative arthritis of the ankles.  

An April 2010 VA examination was conducted.  On physical examination, the left and right ankles had normal appearance.  There was no swelling, redness, or scar.  The examiner noted tenderness in a "sleeve-like" distribution around the left and right ankles.  Both ankles had dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  Inversion ended at 30 degrees and eversion ended at 10 degrees.  There was mild discomfort noted throughout the range of motion.  The examiner found that there was no additional weakness, fatigability, incoordination, additional loss of motion, or loss of function on repetitive use testing.  The examiner diagnosed bilateral subtalar and degenerative changes of the ankles.  

The Veteran underwent another VA examination in January 2012.  The examiner affirmed the diagnosis of bilateral subtalar and degenerative changes.  The Veteran detailed chronic ankle pain.  He was able to walk 200 yards and could stand for a limited time in one spot.  The Veteran reported flare-ups, which would result in decreased walking and standing.  On range of motion testing, each ankle had plantar flexion ending at 20 degrees with no objective evidence of painful motion.  Each ankle had dorsiflexion ending at 20 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing, and bilateral ankle motion was not additionally limited after repetition.  The Veteran did not suffer any functional loss or impairment after repetitive-use testing.  There was pain on palpation of both ankles.  Muscle strength was normal, and there was no laxity on stability tests.  The examiner found no evidence of ankylosis.  All other tests were normal.  

A May 2015 VA examination was conducted.  The Veteran reported that his ankle symptoms were worse.  He reported flare-ups, describing them as increased pain when he walks.  On examination, dorsiflexion ended at 10 degrees and plantar flexion ended at 45 degrees in the right ankle.  The examiner noted pain on examination that caused functional loss.  For the left ankle, dorsiflexion ended at 15 degrees and plantar flexion ended at 30 degrees.  Again, pain resulted in functional loss during motion measurement.  The examiner conducted repetitive-use testing on both ankles, observing that repetitive-use did not result in additional loss of function or range of motion.  The examiner was unable to comment on whether pain, weakness, fatigability, or incoordination significantly limited the Veteran's left and right ankle disabilities without resorting to mere speculation.  Explaining, the examiner noted the lack of objective data in the Veteran's medical record that addressed the loss of function in the Veteran's ankles after repeated use over a period of time.  Muscle strength was normal, the examiner found no muscle atrophy, there was no sign of ankylosis in either ankle, and the examiner found there was no joint instability.  The examiner inspected radiographic images taken for the examination, noting a small bony density at the tip of the medial malleolus in the right ankle.  Otherwise, the right and left ankles were normal.  

The Veteran underwent another examination in September 2015.  At that time, the Veteran reported flare-ups in the ankles, describing them as worsened pain on bad days.  For the right ankle, dorsiflexion ended at 10 degrees, and plantar flexion ended at 30 degrees.  For the left ankle, dorsiflexion ended at 15 degrees, and plantar flexion ended at 30 degrees.  There was pain on examination, and it was noted to cause a limp.  The examiner conducted repetitive-use testing on both ankles, observing that repetitive-use did not result in additional loss of function or range of motion.  The examiner was unable to comment on whether pain, weakness, fatigability, or incoordination significantly limited the Veteran's left and right ankle disabilities without resorting to mere speculation, noting that the Veteran was not then undergoing symptoms due to repeated use over time.  The same response was given with regard to additional loss of function during flare-ups.  The examiner found there was no ankylosis.

In an October 2015 addendum opinion, the examiner noted that the limitation of motion of the bilateral ankles in the September 2015 examination would be considered to be moderate based on the examination results.  

The Board notes that the Veteran has used ankle braces and a cane throughout the entire appeal period due to his lower extremity disabilities.  Further, VA treatment records document the use of medication in order to treat ankle pain.  In addition, there are numerous pain assessments provided for orthopedic conditions over the course of the appeal period.  However, other than tending to show the Veteran experiences pain in his lower extremities, the VA treatment records do not provide insight into the Veteran's bilateral ankle disability any more than his frequent VA examinations over the course of the appeal period.  The same is true of records obtained from SSA during the appeal period.  

The Board finds that increased ratings are not warranted.  Based on limitation of motion, under the existing rating criteria, the Veteran has not demonstrated "marked" limitation that would correspond to a higher 20 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5271.  The most pronounced range of motion findings, from the July 2012 VA examination, was right ankle dorsiflexion to 10 degrees, and plantar flexion to 20 degrees.  The 20 degrees of plantar flexion was measured in the January 2012 examination.  Other examinations of record show plantar flexion of each ankle as ending at least 30 degrees.  On all examinations, there was no further diminution on repetitive use due to pain, weakness, instability, or other functional loss. See Deluca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.45, 4.59.  With regard to both measured planes of motion therefore, the Veteran retained at least half of full range of motion, aside from one examination in which plantar flexion was slightly less than half.  Objective testing showed no instability or reduced strength.  The Veteran primarily reported ankle pain.  However, his reports were accounted for in the examinations, and pain did not additionally limit the Veteran's ankle function beyond the functional loss already accounted for by the limited motion.  Therefore, overall, the Board finds that the Veteran's functional loss is properly reflected in a 10 percent evaluation for each ankle.  The evidence simply does not support a finding that either ankle disability is manifested by "marked" limitation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Other potentially applicable criteria were considered herein.  First, increased evaluations are not warranted for arthritis, as there is not x-ray evidence of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Furthermore, the range of motion findings indicate that the ankles were not ankylosed, to include the subastragalar or tarsal joint, that there was no malunion of the os calcis or astragalus, or astragelectomy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 (2015).  Furthermore, there was no impairment of the tibia and fibula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.


Extraschedular Considerations

In making the above findings, the Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's bilateral foot calluses, bilateral ankle disability, and residuals of head trauma with post-traumatic headaches, are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  Regarding the bilateral foot calluses, the schedular criteria specifically the Veteran's symptoms as all foot symptoms related to the service-connected disability are to be considered in evaluation the severity of the foot injuries in determining whether the injuries are mild, moderate, or severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284; 38 C.F.R. § 4.6.  The schedular criteria specifically contemplate the Veteran's bilateral ankle symptoms as they consider range of motion, to include any additional functional loss.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271; Deluca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.45, 4.59.  Finally, regarding residuals of head trauma with post-traumatic headaches, the Board finds that the diagnostic codes contemplate the Veteran's symptomatology of headaches and reduced cognitive functioning as the codes specifically address all effects of headaches, and any symptoms related to TBI, to include cognitive deficits, psychiatric impairment, impairment of memory, attention, concentration, executive functions, judgment, social interaction, orientation, motor activity, visual spatial orientation, subjective symptoms, neurobehavioral effects, communication, and consciousness.  See Table for Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016). 

 
ORDER

A disability rating in excess of 40 percent for residuals of head trauma, other than headaches, from October 23, 2008, to January 15, 2013, is denied.  

A separate disability rating for post-traumatic headaches prior to January 15, 2013, is granted.  

A disability rating in excess of 10 percent for residuals of head trauma, other than headaches, beginning January 15, 2013, is denied.  

A disability rating in excess of 50 percent for post-traumatic headaches, beginning January 15, 2013, is denied.  

A disability rating in excess of 20 percent for right foot calluses prior to December 1, 2011, is denied.  

A disability rating in excess of 10 percent for right foot calluses prior to December 1, 2011, is denied.  

A disability rating in excess of 20 percent for left foot calluses prior to December 1, 2011, is denied.  

A disability rating in excess of 10 percent for left foot calluses prior to December 1, 2011, is denied.  

A disability rating in excess of 10 percent for subtalar and degenerative changes for the right ankle is denied.  

A disability rating in excess of 10 percent for subtalar and degenerative changes for the right ankle is denied.  


REMAND

Regrettably, a remand is necessary for the Veteran's claim of entitlement to service connection for a psychiatric disorder.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records, VA medical records, records from facilities with which the VA has contracted, and records from Federal agencies such as the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  Where VA medical treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such VA records, because VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Veteran was hospitalized at the VA Medical Center with a psychiatric condition in March 2016.  The veteran was also hospitalized in October 2015 for suicidal ideations and cocaine use.  These records are relevant to the Veteran's present appeal of entitlement to service connection for a psychiatric disorder and should be obtained prior to adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, including all records of the October 2015 and March 2016 hospitalization at the VA Medical Center.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.

3.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of any psychiatric disorder from the 2015 VA examiner.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide an opinion, whether, based on the additional evidence associated with the claims file, there are any psychiatric disorders.

Second, the examiner must provide an opinion regarding whether, based on the additional evidence associated with the claims file, it is at least as likely as not (50 percent or greater probability) that the Veteran's substance abuse disorders were caused or aggravated by his service-connected disabilities.  

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


